DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities:  The term --cell-- should be inserted before “size” in line 3 of the claim. As discussed in ¶19 of the instant specification, the depths of the openings on the surface of the polymer are preferably lower than the size of the cell itself, expressed as average diameter.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "rigid" in claims 1-11 is a relative term which renders the claim indefinite.  The term "rigid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not define rigid, and it is unclear at what point a foam goes from flexible, to semi-flexible, to semi-rigid, to rigid. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie (US 2016/0016339). 
Lavoie teaches a structural composite comprising a polyethylene terephthalate core and outer layers of a fiber reinforced matrix composite and a method of production thereof. See ¶28-29. In the method of Lavoie, an expanded cellular foam comprising polyethylene terephthalate is provided. The foam has a density of from 75 to 200 kg/m2. The foam is in the form of a sheet formed by cutting opposite surfaces using, for example, a horizontal cutting blade. The surfaces are preferably unsanded. See ¶35. 
As disclosed in the instant specification, the foams produced according to the instant invention are polyethylene terephthalate foams which have been cut with a knife blade and which have not been sanded. See ¶63-64 of the instant specification. It is further an object of the instant invention to “obtain a structural element that absorbs less resin, maintaining however optimum mechanical adhesion,” as stated in ¶18 of the instant specification. The same objective is present in Lavoie, which expressly states that the surface of the cut foams are unsanded because a sanded surface was found to significantly increase the resin uptake of the foam surfaces. See ¶35 of Lavoie et al. As the same method steps are performed, i.e. cutting opposite surfaces of a polyethylene terephthalate foam, wherein the foam has a density which meets instant claim 6, to produce a sheet, wherein the surfaces are not sanded to reduce the uptake of resin by the cut surface of the foam, in the invention of Lavoie as required by the instantly claimed invention, the same properties will be present, including having a plurality of openings on a surface with of the foam having depths with an average dimension not larger than an average cell size of the rigid polymer foam, expressed as an average cell diameter of the rigid polymer foam determined according to ISO 28962001EANNEXA.  The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The foams of Lavoie are made from the same material, polyethylene terephthalate, having the same density as required by the instant claims. The foams have infused on their surface a resin matrix comprising fibers. The foams of Lavoie are therefore the same as that of the instantly claimed invention and will necessarily have the same properties as the foams of the instant invention, including the contact angle of instant claim 4. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Additionally, cutting of the foam surface, where cells are present, will necessarily result in foam cells on the surface (openings) having depths which an average cell dimension not larger than an average cell size of the foam, because the cells on the surface are being cut. 
As the foam of Lavoie is made from the same material and has the same density as required by the instantly claimed foam, the foam of Lavoie necessarily meets the term “rigid” as recited in the instant claims. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. 
The composite of Lavoie comprises outer layers of a fiber reinforced matrix resin and a core of the disclosed foam. Examples of resin include epoxy resin, polyester resin, or vinyl ester resin. See ¶43. The resin is infused against the surface of the foam. There is no indication that the opening on the surface is torn or is otherwise not left intact before resin is infused. 
Lavoie expressly states that an object of the invention is to reduce the propensity of the surfaces of the foam articles to take-up a curable resin by absorption of the resin when the resin is infused against the surface.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2016/0016339) and further in view of Lindenfelzer et al. (US 2012/0232175). 
Lavoie teaches the structural composite as applied in the rejection above, the rejection of which is incorporated herein by reference. Lavoie does not expressly recite the average cell size of the foams of the invention. 
However, Lindenfelzer et al. teach PET foam articles, wherein the PET foam articles are made from sheets having an average cell size of less than 150 microns, which is less than 0.15 mm. See ¶37. This overlaps the average cell size recited in instant claim 5. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings Lindenfelzer to produce a polymer foam having an average cell diameter which meets the instant claim limitations of instant claim 5 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Lavoie and Lindenfelzer relate to the field of polyethylene terephthalate foams and articles produced therefrom. While Lavoie teaches a polyethylene terephthalate foam, Lavoie does not expressly recite the average cell diameter of the foam used therein. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to produce a foam having the average cell diameter disclosed in Lindenfelzer in the invention of Lavoie in order to provide a foam having a high modulus, a high strength, and a high quality surface which can be decorated as desired. See ¶44 of Lindenfelzer. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2016/0016339).
Lavoie teaches the structural composite as applied in the rejection above, the rejection of which is incorporated herein by reference.  Lavoie expressly states that an object of the invention is to reduce the propensity of the surfaces of the foam articles to take-up a curable resin by absorption of the resin when the resin is infused against the surface. It would have been obvious to one of ordinary skill in the art that the sealing process of Lavoie which reduces the amount of resin infused would result in an amount of resin which at most penetrates the depth of the cells exposed by cutting, by virtue of the surface being sealed before resin is applied.  In other words, while Lavoie does not explicitly recite the penetration depth, Lavoie teaches sealing the surface prior to infusing a resin. It would have been obvious to one of ordinary skill in the art that the furthest a resin could penetrate a sealed surface is the depth of any cells that have been exposed during cutting because Lavoie teaches the surface is sealed. Alternatively, see the rejection below if view of Rakutt et al. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2016/0016339) and further in view of Rakutt et al. (US 2015/0125686).
Lavoie teaches the structural composite as applied in the rejection above, the rejection of which is incorporated herein by reference.  Lavoie does not explicitly recite the penetration depth of the resin into the surface of the foam.
However, Rakutt et al. teach a structural element comprising a core layer in a sandwich composite. See abstract. A resin is loaded into the pores of a surface of the core layer. See abstract. The core layer is preferably a polyethylene terephthalate foam (see, at least, ¶13, ¶23). The foams of Rakutt et al. have a surface which is sealed but while retaining pores (¶74). The resin used in Rakutt et al. comprises a polyester ester, a vinyl ester resin, epoxy resin, or phenolic resin (¶15) comprising reinforcing fibers (¶18 and Examples). Rakutt et al. that resin absorption into a structural element is reduced in order to obtain a sandwich composite element with a lower overall thickness and thus, for the same volume with a lower weight for the same mechanical loadability. See ¶3.  Both Lavoie and Rakutt relate to the field of composite elements comprising a core layer of polyethylene terephthalate foam in a sandwich panel structure. It would have been obvious to reduce the resin absorption of the resin of Lavoie as much as possible, including to a penetration depth such as that described in instant claim 9, in order to obtain a sandwich composite element with a lower overall thickness and thus, for the same volume with a lower weight for the same mechanical loadability. See ¶3 of Rakutt et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766